Permit me, Sir, on behalf of
the Government and people of Barbados, to express our
profound appreciation of the high honour which the
international community has done to our region by your
unanimous election to the presidency of the forty-eighth
session of the General Assembly. As I join all those who
have offered you congratulations from this rostrum, I feel
bound to note with pride the considerable diplomatic skill,
experience and commitment which you bring to the Chair
and which allow my delegation the confidence to anticipate
a most successful and satisfactory session.
May I also commend your predecessor, Mr. Stoyan
Ganev, for having safely guided us through the demanding
deliberations of the forty-seventh session.
We particularly thank the Secretary-General for his
valiant efforts to secure international peace and security.
Barbados welcomes Andorra, Eritrea, the Czech
Republic, Monaco, Macedonia and Slovakia to membership
of this great Organization, which we are sure will benefit
from their participation.
It augurs well for the outcome of this session of the
General Assembly that it has started against a backdrop of
some success - however tenuous - in Haiti, in South Africa
and in the Middle East. The cases of the Middle East and
South Africa, especially, represent triumphs of diplomacy
and patient negotiation. In this regard, no praise is too high
for Norway’s outstanding contribution in guiding seemingly
intractable enemies along the difficult and daring path
towards peace. As we in Barbados laud such a remarkable
achievement, we hope fervently that it will lead soon to the
long-sought goals of an Israel within secure boundaries and
a homeland for the Palestinian people, goals envisaged in
Security
Council resolutions 242 (1967) and 338 (1973). We dare to
hope, too, that that reality, once achieved, will lead to a
lasting peace in the region.
In South Africa, despite the carefully orchestrated
campaign of violence and terrorism aimed at subverting
every effort to create a non-racial, democratic South Africa,
President de Klerk African National Congress President,
10 General Assembly - Forty-eighth session
Nelson Mandela have, with truly remarkable courage and
foresight, brought their country to the point where the
transition to democracy has now been enshrined in the laws
of South Africa. Barbados rejoices that a date has been
fixed for the holding of universal elections, and we welcome
the establishment of the Transitional Executive Council to
prepare for those elections.
In praising those two leaders, we must not overlook the
significant contributions of the President of the Pan-
Africanist Congress, Mr. Clarence Makwetu, and the many
patriots on all sides, present and past, who have made and
continue to make their various contributions, sometimes even
to the extent of the supreme sacrifice. The encouraging
progress in South Africa demands and deserves, no less than
the process in the Middle East, the wholehearted support of
the international community.
The issue of Haiti is a matter of extreme importance to
the peace and security of the people of the Caribbean. You
are well aware, Sir, that the Heads of Government of the
Caribbean Community were long convinced that the
unfortunate and unacceptable state of affairs resulting from
the overthrow of the elected President of Haiti could be
resolved only through the intervention of the Security
Council, the valiant efforts of the Organization of American
States notwithstanding.
The fact that the Governors Island Agreement was
signed so soon after the adoption of Security Council
resolution 841 (1993) would seem to justify our consistent
position. Today we continue to be apprehensive over the
level and nature of the widespread turmoil in Port-au-Prince,
turmoil which seems designed to delay, if not derail, the
return of President Aristide to his rightful place. The
international community in general, and the Security Council
in particular, must not sit idly by, merely expressing regret
at the sorry state of affairs in that unhappy country. The
Security Council - indeed, all of our countries - must be
prepared to take whatever action is necessary to ensure that
the murders and assassinations cease. All parties must be
made to honour the Governors Island Agreement and the
results of the 1991 elections.
There is another issue which the people of the
Caribbean have contemplated with more or less trepidation
during the past 34 years. And although none of them might
have an immediate solution to offer, many believe that
nothing would bring more joy to the people of the region
than the announcement of an impending rapprochement
between the Republic of Cuba and our great neighbour to the
north. In the light of recent international events, Barbados
refuses to believe that only between these two countries can
no path to a peaceful resolution of their conflict be found.
Four years ago in Barbados we celebrated the 350th
anniversary of parliamentary practice. And it is in that
context that we applaud the United Nations for its role in the
conduct of successful elections in Angola and Cambodia.
While we are pleased at the post-election progress being
made in Cambodia, we are concerned about the deterioration
in Angola. We urge the international community to be more
vigilant in monitoring events in Angola. The comity of
nations has a duty to ensure that the results of free and fair
elections are accepted and respected by all parties - in Haiti,
in Angola, in Cambodia or wherever else there is
involvement by the United Nations in any such process. No
party anywhere should ever be allowed even to think that the
international community would tolerate the frustration of
properly conducted election exercises.
Barbados remains convinced that the international
community must adopt an integrated approach to peace, an
approach which concentrates on building and preserving
peace rather than on mere peace-keeping. Barbados
therefore appreciates the attention currently being paid by
this Organization to international security and peace-keeping.
Indeed, we welcome the recent adoption of General
Assembly resolution 47/120, endorsing the Secretary-
General’s "Agenda for Peace". We recognize that, in the
search for consensus, the interests of all parties have not
been fully addressed, but we consider that the reforms
recommended represent a useful first step towards the
enhanced role the United Nations is called upon to play in
the promotion of international peace and security.
International peace and security can hardly be attained
if the global environment continues to be sullied by rampant
human rights abuses. Barbados welcomes the advances
contained in the Vienna Declaration and Programme of
Action of the World Conference on Human Rights,
particularly the re-emphasis of the universality of human
rights and the right to development as a human right.
However, we must here reiterate that the widespread
resurgence of racism, xenophobia, religious intolerance,
ethnic conflicts and various other forms of human rights
abuses pose a most serious threat to the peace and security
of all of us.
The proposal to create a post of high commissioner for
human rights was such a contentious issue at the World
Conference for Human Rights that it has been referred to
this session for action. Barbados considers that before such
a post is established the following considerations should be
taken into account. First, the mandate of the high
Forty-eighth session - 12 October l993 11
commissioner should be satisfactorily defined. Secondly,
there should be adequate safeguards to ensure the
commissioner’s independence and neutrality. Thirdly, the
office of the high commissioner should not be manipulated
to achieve the political ends of any State. Fourthly, the high
commissioner should be empowered to investigate alleged
human rights abuses across all borders, and not on a
selective basis.
Barbados believes that preventive measures taken to
guarantee international peace and security must also include
efforts to safeguard basic social and economic rights.
However, we are equally convinced that not enough is being
done to address development problems. We concur in the
Secretary-General’s view that respect for human rights, the
rule of law and democracy cannot survive outside a
framework of adequate development. Where access to food,
clothing, shelter, education, health and the opportunity for
gainful employment is denied, democracy cannot flourish.
In spite of 50 years of unprecedented technological
progress, in many parts of the world abject poverty still
persists. An estimated 1.1 billion persons, or one-fifth of
humankind, are unable to afford even minimally acceptable
levels of food and shelter. This problem, though
concentrated largely within the developing world, has
transcended national boundaries and now affects persons in
the developing and developed countries alike. Low
commodity prices, lack of investment capital, the inability to
secure access to world markets, and high unemployment and
low productivity have contributed to the marginalization of
millions of unfortunate persons.
Particularly hard hit are our young people, among
whom disillusionment and despair have already begun to
take their toll, driving a growing number of them to resort
to various forms of anti-social behaviour, including drug
trafficking and drug abuse. This desperate situation will not
disappear because of speeches denouncing poverty, or the
adoption of resolutions calling for its elimination. Rather,
we must urgently adopt radical measures designed to attack
and eliminate the conditions which fuel the growing and
unacceptable levels of poverty in our societies.
Barbados considers that social development will be
among the greatest challenges facing the United Nations in
the twenty-first century. We therefore regard the
convocation of the World Summit on Social Development,
scheduled for Copenhagen in 1995, as a clear signal that
social development has become a priority issue on the world
agenda. Barbados believes that that Summit will provide the
international community with an opportunity to direct
attention to the acute problems relating to development. Our
conviction is that the focus of the development debate must
be shifted to human development and that bold initiatives
must be taken to combat poverty and to lighten the burden
which structural adjustment places on the most vulnerable in
our societies - our women and our children.
Barbados is heartened by the Secretary-General’s
"agenda for development" proposal and looks forward with
interest to reviewing the report requested in General
Assembly resolution 47/181. We also welcome the timely
initiative taken by the Government of Papua New Guinea, an
initiative in which I understand you yourself, Mr. President,
have no small interest. My delegation hopes that this matter
will be given the serious and urgent consideration it merits.
Among the deterrents to development, drug trafficking
remains one source of grave concern to the Governments of
the Caribbean. Apart from the tragic consequences that drug
addiction has for the health of our people, illegal drugs
constitute the single most pervasive ingredient of increased
crime in our societies. In Barbados, for example, the
majority of criminal cases brought before the courts involve
directly or indirectly some linkage to drugs. Penal and
health systems are being stretched to their limits, while the
financial implications of enforcement and rehabilitation are
staggering. Not even developed countries have yet been able
to eradicate from their societies drug abuse and its
mirror-image, drug trafficking. Developing countries are
still further disadvantaged by their chronic inability to take
on the powerful drug cartels and the narco-terrorists with
any hope of real success. The problem is transnational in
scope.
It is therefore imperative that the Global Programme of
Action adopted at the 1990 special session on drugs be
implemented as soon as possible and that cooperation at the
bilateral, regional and multilateral levels be enhanced. The
role of the United Nations Drug Control Programme is vital
to this process. Barbados looks forward to the four
high-level special plenary meetings scheduled to take place
during this session. We expect that further measures to
combat the universal scourge of drug abuse will emerge,
along with the provision of the adequate funding necessary
to achieve these ends.
It has been a year now since the United Nations
Conference on Environment and Development was convened
in Rio de Janeiro. Since that time, other matters - primarily
matters of peace and security - have helped to push
environment and development issues out of the limelight.
The meeting of the Commission on Sustainable
Development, charged with the responsibility of monitoring
the implementation of Agenda 21, served to remind us that
12 General Assembly - Forty-eighth session
sustainable development must continue to receive serious
attention from the international community. The
Commission succeeded in generating the necessary political
will to impart a powerful impetus to national action for the
implementation of Agenda 21. We can ill afford any loss in
momentum.
This brings me to the Global Conference on the
Sustainable Development of Small Island Developing States,
which the Government of Barbados has offered to host. The
Conference will take place in Barbados from 25 April to 6
May 1994. The Government and people of Barbados are
honoured that the international community has, in accepting
our offer, placed its confidence in our capacity to host
successfully a conference of this size and importance. The
Conference will be the first of the follow-up activities of the
United Nations Conference on Environment and
Development (UNCED) to be completed. It presents an
early opportunity for the implementation of the commitments
reached at the Rio Earth Summit. As such, the Conference
also represents a test of the political will of the international
community to match the solemn commitments of Agenda 21
with real action towards more sustainable development.
My colleague the Minister of the Environment, Housing
and Lands of Barbados recently briefed the Preparatory
Committee of the Global Conference on the Sustainable
Development of Small Island Developing States on the
progress of preparations for the Conference. My delegation
will submit details on further progress when the item comes
up for discussion in the substantive Committee. However,
let me at this stage put on record my Government’s
appreciation of the spirit and atmosphere which prevailed in
the Preparatory Committee. Unfortunately, the meeting of
the Preparatory Committee fell victim to the emergency
conference-servicing measures announced by the
Secretary-General on 26 August 1993 and for that and other
reasons the preparatory process did not go as far as it might
have. Barbados shares the view, expressed by many
delegations attending the meeting of the Preparatory
Committee, that it would be dangerous to leave finalization
of the preparatory process until April 1994 in Barbados.
Given the number and complexity of the issues left
outstanding from the Preparatory Committee, Barbados is
convinced that some arrangements must be put in place to
continue the preparatory process. We therefore look forward
to working with interested delegations towards reaching
agreement on an appropriate mechanism for continuing the
preparatory process prior to the commencement of the
Conference.
The Barbados Conference will provide the basis for the
building of a partnership for the implementation of the
decisions taken at Rio. The international community will be
afforded the opportunity to signal its commitment to move
forward towards more sustainable patterns of development
in a pragmatic, realistic manner, based on practical,
achievable goals. The people of Barbados look forward
eagerly to welcoming representatives of each and every
Member State in April 1994.
The threat of natural disasters to the sustained
development of small developing countries must not be
underestimated. Barbados applauds the efforts of all those
associated with the International Decade for Natural Disaster
Reduction, to lessen the vulnerability of those communities
most susceptible to such disasters. We consider it essential
that response capabilities in this area be improved with all
deliberate speed.
Barbados is collaborating closely with the Caribbean
Disaster Preparedness Agency, the Caribbean Regional
System, and with the Pan American Health
Organization/World Health Organization to continue to
improve its capacity to bounce back from the effects of a
grade five-hurricane or to be able to come to the aid of any
of our Caribbean neighbours who may fall victim to any
natural disasters. I am happy to be able to report that across
our region we have succeeded to some degree, at great
expenditure of effort and resources, in improving our
capability to mitigate the effects of natural disasters.
Barbados supports wholeheartedly the current initiative
of the United Nations to fashion a safer environment for all.
The Organization is now called upon to expand its activities
over wide areas of the globe. The new freedom of action
reflects the current geopolitical reality. A new configuration
of power is taking shape. While it is too early to determine
the outcome we must seek to mould this new phenomenon
into an instrument for the preservation of peace and security
and for the alleviation of human suffering everywhere.
The Secretary-General has not missed an opportunity in
recent times to highlight the dichotomy with which he is
faced. He continues to point out that additional mandates
are being heaped upon the Organization as a result of the
new climate without a corresponding willingness to provide
adequate resources for their execution. Barbados strongly
supports the expressions of concern by the Secretary-
General. We urge all Member States to do the best they can
to correct this unsatisfactory situation. It is clear that there
are some States whose capacity to pay may temporarily
outstrip their actual ability to pay, but it is unconscionable
for those who can pay not to do so. I trust, Mr. President,
that under your expert guidance the General Assembly will
finally be able to take appropriate measures to address the
Forty-eighth session - 12 October l993 13
financial crisis threatening the very existence of the
Organization.
Barbados accepts that the Security Council must always
be allowed to function without unnecessary hindrance. We
recognize equally clearly the principle of accountability.
The Council has served its purpose well in the past, but
changing times and circumstances dictate the need for an
enhanced participation.
Twenty-seven years ago as a member of my country’s
first delegation, I sat in this Hall and listened to the then
Prime Minister, the Right Honourable Errol Barrow, deliver
his inaugural address to the Assembly at its twenty-first
session.
In the intervening years though much has changed
much has remained the same. Small countries like mine still
belong to the submerged two thirds of the world’s
population, and where we manage by our own painful efforts
to raise our living standards we are faced with the prospect
of graduation. To be faced with graduation on the one hand
and structural adjustment on the other is to be caught
between Scylla and Charybdis. Once again Barbados would
urge with all the power at its command that the constant
threat of graduation be lifted from the vulnerable economies
of small, developing countries.
In looking back over those 27 years with their ups and
downs, their triumphs and disappointments, through
prosperity and adversity, graduation and structural
adjustment, as Mr. Barrow was on that day, I too am
reminded of John Bunyan’s Mr. Valiant For Truth when he
said:
"Tho with great difficulty I am got hither,
Yet now I do not repent me of all the trouble I have
been at to arrive where I am."
